Name: Commission Regulation (EC) No 1392/97 of 18 July 1997 amending Regulation (EEC) No 3597/90 on the accounting rules for intervention measures involving the buying-in, storage and sale of agricultural products by intervention agencies
 Type: Regulation
 Subject Matter: trade policy;  accounting;  agricultural activity
 Date Published: nan

 Avis juridique important|31997R1392Commission Regulation (EC) No 1392/97 of 18 July 1997 amending Regulation (EEC) No 3597/90 on the accounting rules for intervention measures involving the buying-in, storage and sale of agricultural products by intervention agencies Official Journal L 190 , 19/07/1997 P. 0022 - 0023COMMISSION REGULATION (EC) No 1392/97 of 18 July 1997 amending Regulation (EEC) No 3597/90 on the accounting rules for intervention measures involving the buying-in, storage and sale of agricultural products by intervention agenciesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3492/90 of 27 November 1990 laying the factors to be taken into consideration in the annual accounts for the financing of intervention measures in the form of public storage by the European Agricultural Guidance and Guarantee Fund, Guarantee Section (1), and in particular Article 8 thereof,Whereas Commission Regulation (EEC) No 3597/90 of 12 December 1990 (2), as last amended by Regulation (EC) No 895/94 (3), sets out the accounting rules to be used for intervention measures involving the buying-in, storage and sale of agricultural products by intervention agencies;Whereas Article 2 (1) and Article 7 of Regulation (EEC) No 3597/90 contain the rules relating to the determination of the value at which, respectively, missing quantities and quantities which do not meet the conditions laid down for storage are to be reimbursed to the EAGGF in the public storage accounts; whereas, in certain cases, provision should be made for the possibility of increasing that value, in particular when the market price is found to be substantially higher than the intervention price or the intervention buying-in price;Whereas certain regulations referred to in Regulation (EEC) No 3597/90 have been amended or repealed since the adoption of the latter; whereas, therefore, certain references in Regulation (EEC) No 3597/90 should be amended;Whereas the measures provided for in this Regulation are in accordance with the opinion of the EAGGF Committee,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EEC) No 3597/90 is hereby amended as follows:1. In Article 1 (3) 'Article 9 (2) (c) of Commission Regulation (EEC) No 2776/88` is replaced by 'Article 7 (2) (c) of Commission Regulation (EC) No 296/96 (*)(*) OJ No L 39, 17. 2. 1996, p. 5`.2. The following subparagraphs are added to Article 2 (1):'However, if, on the day the loss is ascertained, the average market price for the standard quality in the Member State where the storage takes place is higher than 105 % of the basic intervention price, the contractors shall reimburse to the intervention agencies the market price recorded by the Member State, increased by 5 %. For the market price, the Member State shall base itself on the communications made regularly to the Commission.The differences between the amounts collected due to the application of the market price and the amounts booked to the EAGGF by applying the intervention price, shall be credited to the EAGGF at the end of the financial year among the other elements of credit.`3. In Article 2 (3) (d), 'Article 26 of Council Regulation (EEC) No 2727/75` is replaced by 'Article 23 of Council Regulation (EEC) No 1766/92 (*)(*) OJ No L 181, 1. 7. 1992, p. 21`.4. The following subparagraph is added to Article 7 (1):'However, if at the time of physical removal of a product, the conditions exist for the application of the penultimate and final subparagraphs of Article 2 (1), the removal of the goods shall be the subject of a prior consultation of the Commission.`5. In Article 11, 'Articles 3 (7) and 6 (2) of Regulation (EEC) No 2776/88` is replaced by 'Articles 3 (7) and 5 (2) of Regulation (EC) No 296/96`.Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 October 1997.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 18 July 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 337, 4. 12. 1990, p. 3.(2) OJ No L 350, 14. 12. 1990, p. 43.(3) OJ No L 104, 23. 4. 1994, p. 16.